Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5-11, and 15-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim (US20060097611A1).
Regarding claim 1, Kim teaches a refrigerator, comprising:
A storage chamber including an opening (Figure 1: 11);
At least one wire configured to extend from an inside of the storage chamber to the opening (Figure 2: 100);
A drawer type door configured to move out of and into the opening to thereby open and close the opening, respectively, and including a display configured to connect to the at least one wire (Figure 2: 13, ¶49);
A first frame configured to be mounted on an inner surface of the storage chamber (Figure 2: 41); and
A second frame configured to mounted to the drawer type door (Figure 2: 42);
Wherein the at least one wire is configured to be provided along the inner surface of the storage chamber, and the at least one wire is configured to be provided along the second frame (Figure 2: 100, 41, and 42).
Regarding claim 5, Kim teaches all of the limitations of claim 1, wherein
The at least one wire is configured to connect to a rear surface of the drawer type door (Figure 2: 100 moves through the rear surface and thereby is constrained to move if the rear surface moves, which can be considered a connection); wherein
A front surface of the drawer type door is configured to form an exterior surface of the refrigerator when the drawer type door is moved completely into the opening to close the opening (Figure 1: 13. When 13 is moved into the opening, the front exterior surface forms the outside of the bottom portion of the refrigerator).
Regarding claim 6, Kim teaches all of the limitations of claim 1, wherein
The second frame further includes a guide configured to guide the at least one wire into the second frame (Figure 6: 200 is within the second frame 42 in this position and works to guide 100 into 42. Alternatively, Figure 4 shows that 100 is guided through 42 via two perpendicular surfaces in 42, i.e. it is guided along a corner – this can be considered the claimed guide).
Regarding claim 7, Kim teaches all of the limitations of claim 1, wherein
The first frame includes a protrusion configured to fix the at least one wire to the first frame (Figure 4: 200).
Regarding claim 8, Kim teaches all of the limitations of claim 1, further comprising
A detachable storage basket configured to be supported by the second frame (Figure 4: 20).
Regarding claim 9, Kim teaches all of the limitations of claim 1, wherein
The at least one wire is configured to form a loop in the first frame that changes in length as the drawer type door moves out of and into the opening (Figures 5-6).
Regarding claim 10, Kim teaches all of the limitations of claim 1, wherein
The storage chamber is configured to be a freezing compartment of the refrigerator (¶37).
Regarding claim 11, Kim teaches a refrigerator, comprising:
A storage chamber including an opening (Figure 1: 11);
At least one wire extending from an inside of the storage chamber to the opening (Figure 2: 100);
A drawer type door slidably provided in the opening to move out of and into the opening to thereby open and close the opening, respectively, and including a display connected to the at least one wire (Figure 2: 13, ¶49);
A first frame configured to be mounted on an inner surface of the storage chamber (Figure 2: 41); and
A second frame configured to mounted to the drawer type door (Figure 2: 42);
Wherein the at least one wire is provided along to the inner surface of the storage chamber, and the at least one wire is provided along to the second frame (Figure 2: 100, 41, and 42).
Regarding claim 15, Kim teaches all of the limitations of claim 11, wherein
The at least one wire is configured to connect to a rear surface of the drawer type door (Figure 2: 100 moves through the rear surface and thereby is constrained to move if the rear surface moves, which can be considered a connection); wherein
A front surface of the drawer type door is configured to form an exterior surface of the refrigerator when the drawer type door is moved completely into the opening to close the opening (Figure 1: 13. When 13 is moved into the opening, the front exterior surface forms the outside of the bottom portion of the refrigerator).
Regarding claim 16, Kim teaches all of the limitations of claim 11, wherein
The second frame further includes a guide guiding the at least one wire into the second frame (Figure 6: 200 is within the second frame 42 in this position and works to guide 100 into 42. Alternatively, Figure 4 shows that 100 is guided through 42 via two perpendicular surfaces in 42, i.e. it is guided along a corner – this can be considered the claimed guide).
Regarding claim 17, Kim teaches all of the limitations of claim 11, wherein
The first frame includes a protrusion fixing the at least one wire to the first frame (Figure 4: 200).
Regarding claim 18, Kim teaches all of the limitations of claim 11, further comprising
A detachable storage basket configured to be supported by the second frame (Figure 4: 20).
Regarding claim 19, Kim teaches all of the limitations of claim 11, wherein
The at least one wire is configured to form a loop in the first frame that changes in length as the drawer type door moves out of and into the opening (Figures 5-6).
Regarding claim 20, Kim teaches all of the limitations of claim 11, wherein
The storage chamber is configured to be a freezing compartment of the refrigerator (¶37).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-4 and 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US20060097611) in view of Knapp (US6143985).
Regarding claim 2, Kim teaches all of the limitations of claim 1, but does not teach the particulars of claim 2.
However, Knapp teaches
Wherein the at least one wire includes a first connector configured to detachably and electrically connect the at least on wire to the drawer type door (Figure 1: 17) which allows for disconnection for diagnostics (“There is no need to disconnect the cable 16 unless special diagnostic procedures are required.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a first connector from the wire to the drawer in order to allow for disconnection of the wire for diagnostics.
Regarding claim 3, Kim as modified teaches all of the limitations of claim 2, but does not teach the particulars of claim 3.
However, Knapp teaches wherein
The at least one wire includes a second connector configured to detachably and electrically connect the at least one wire to the inside of the storage chamber (Figure 1: 18) which allows for disconnection for diagnostics (“There is no need to disconnect the cable 16 unless special diagnostic procedures are required.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a second connector from the wire to the storage chamber in order to allow for disconnection of the wire for diagnostics.
Regarding claim 4, Kim as modified teaches all of the limitations of claim 2, but does not teach the particulars of claim 4.
However, Knapp discloses wherein the first connector connection includes a detachable cover configured to cover the connector (see Figures 1-2: 17. The first connector is inserted into its connection point, covering a majority of the connector. This covering constitutes a detachable cover because the connection can be undone. See Figure 1: 18 for an example of how the connector becomes covered), which allows for disconnection for diagnostics (“There is no need to disconnect the cable 16 unless special diagnostic procedures are required.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a connection for the first connector in order to allow for disconnection of the wire for diagnostics.
Regarding claim 12, Kim teaches all of the limitations of claim 11, but does not teach the particulars of claim 12.
However, Knapp teaches
Wherein the at least one wire includes a first connector detachably and electrically connecting the at least on wire to the drawer type door (Figure 1: 17) which allows for disconnection for diagnostics (“There is no need to disconnect the cable 16 unless special diagnostic procedures are required.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a first connector from the wire to the drawer in order to allow for disconnection of the wire for diagnostics.
Regarding claim 13, Kim as modified teaches all of the limitations of claim 22, but does not teach the particulars of claim 13.
However, Knapp teaches wherein
The at least one wire includes a second connector detachably and electrically connecting the at least one wire to the inside of the storage chamber (Figure 1: 18) which allows for disconnection for diagnostics (“There is no need to disconnect the cable 16 unless special diagnostic procedures are required.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a second connector from the wire to the storage chamber in order to allow for disconnection of the wire for diagnostics.
Regarding claim 14, Kim as modified teaches all of the limitations of claim 12, but does not teach the particulars of claim 14.
However, Knapp discloses wherein the second connector connection includes a detachable cover covering the connector (see Figures 1-2: 18. The second connector is inserted into its connection point, covering a majority of the connector. This covering constitutes a detachable cover because the connection can be undone), which allows for disconnection for diagnostics (“There is no need to disconnect the cable 16 unless special diagnostic procedures are required.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a connection for the second connector in order to allow for disconnection of the wire for diagnostics.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCHYLER S SANKS/Primary Examiner, Art Unit 3763